       Case 1:20-cv-04849-GBD-JLC Document 15 Filed 08/18/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK

 TYLER MILLER,                                 )
                                               )       Case No.: 1:20-cv-04849
                 Plaintiff,                    )
                                               )
 v.                                            )
                                               )       MOTION FOR ADMISSION
 BRIGHTSTAR ASIA, LTD,                         )       PRO HAC VICE OF FRANKIE
                                               )       N. SPERO
                 Defendant.                    )
                                               )

       Pursuant to Rule 1.3(c) of the Local Rules of the United States District Court for the

Southern and Eastern Districts of New York, Frankie N. Spero hereby moves this Court for an

Order for admission to practice pro hac vice to appear as counsel for Defendant, Brightstar Asia,

Ltd., in the above-captioned action and states as follows:

       1.       I am in good standing of the bar of the state of Tennessee. A Certificate of Good

Standing from the Tennessee Supreme Court is attached hereto as Exhibit A. There are no

disciplinary proceedings against me in any state or federal court. I have never been convicted of

a felony. I have never been censured, suspended, disbarred or denied admission or readmission

by any court.

       2.       Attached hereto as Exhibit B is a declaration as required by Local Rule 1.3(c).

       3.       Attached hereto as Exhibit C is a proposed Order granting this motion.

       WHEREFORE, undersigned counsel respectfully moves this Court to grant his admission

to appear pro hac vice in this action as counsel for Defendant, Brightstar Asia, Ltd.

Dated: August 18, 2020




                                                   1
       Case 1:20-cv-04849-GBD-JLC Document 15 Filed 08/18/20 Page 2 of 2




                                               Respectfully Submitted,

                                               /s/ Frankie N. Spero
                                               Frankie N. Spero
                                               BRADLEY ARANT BOULT CUMMINGS LLP
                                               1600 Division Street, Suite 700
                                               Nashville, Tennessee 37203
                                               P: 615.252.2334
                                               F: 615.252.6334
                                               fspero@bradley.com


                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing is being served via the Court’s
electronic case filing system on the following on this the 18th day of August, 2020:

               Sam Della Fera, Jr.
               MCMANIMON, SCOTLAND & BAUMANN, LLC
               75 Livingston Ave., Suite 201
               Roseland, New Jersey 07068
               sdellafera@msbnj.com

               Eugene N. Bulso, Jr.
               LEADER, BULSO, & NOLAN, PLC
               414 Union Street, Suite 1749
               Nashville, Tennessee 37219
               gbulso@leaderbulso.com


                                               /s/ Frankie N. Spero
                                               Frankie N. Spero




                                                  2
